DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 03/01/2019.
2.	The instant application is a national stage entry of PCT/RU2018/000155, International Filing Date: 03/13/2018, claims foreign priority to 2017109892, filed 03/24/2017.

Claim status
3.	In the claim listing of 11/05/2019 new claims 3-27 are pending in this application and are under prosecution. Claims 1 and 2 are canceled. The amendments have been reviewed and entered.

Election/Restrictions 
REQUIREMENT FOR UNITY OF INVENTION

4.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475I.
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475I.
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 3-22 are drawn to a method for ultrahigh-throughput screening to identify biological objects having a specific biochemical or biological activity.
Group II, claims 23-26 are drawn to a method for producing a double water-in-oil-in-water emulsion in a microfluidic chip.
Group III, claim 27 is drawn to a microfluidic platform.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II and III lack unity of invention because even though the inventions of these groups I and II require the technical feature of Group III invention (i.e., the microfluidic chip), this technical feature is not a special technical feature as it does not make a contribution over the prior art of Chan et al (Nanoscale, 2017, 9, 3485–3495, published 2/9/17) for the following reasons.
Regarding Group III invention of claim 27, Chan teaches in Scheme 1 and its associated descriptions in the text, a microfluidic device (i.e., a microfluidic platform)  comprising a water-in-oil-in-water emulsion (also known in art as double emulsion or W/O/W) containing at least one single bacterial cell (i.e., E.coli cell) capable of proliferating by the inducer IPTG, triggering gene expression and signal amplification (pg. 3486, column 2, paragraph 2), which meets the limitation of the microfluidic 

	
    PNG
    media_image1.png
    552
    875
    media_image1.png
    Greyscale

As discussed above since Chan teaches the microfluidic platform of Group III invention and is not a special technical feature as it does not contribute over prior art. Therefore, the technical feature linking the inventions of Groups l, II and III do not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art of Chan or Wu et al, Teh et al, Zhang et al and US 20150247182 (cited in 892 form).
Notice of Possible Rejoinder

5.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include an election of invention to be examined even though the requirement is traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634